Citation Nr: 1612117	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-14 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2015) for a bilateral leg disability due to surgery at the Tucson VA Medical Center (VAMC) in September 2008.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1952 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some VA treatment records are located in Virtual VA.  All records are now in these electronic systems.

The Veteran testified at a February 2016 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2015) for a bilateral leg disability due to surgery at the Tucson VAMC.  In September 2008, he underwent a C5-T1 cervical laminectomy.  See September 2008 VA Treatment Records.  He now has paraparesis, which he alleges was caused by an error in judgment regarding the September 2008 surgery.  See December 2013 VA Treatment Records; February 2016 Hearing Testimony.  Before the Board can make a decision on the merits, however, additional development is required.

A remand is needed to obtain outstanding treatment records.  First, October 2002 VA treatment records indicate that the Veteran had a fractured cervical spine from an accident, but treatment records from that accident do not appear to be part of the record.  Second, at the video hearing, the Veteran testified that he fell in 2006 and went to a medical hospital in Arizona.  Any treatment records related to that fall must be obtained.  Third, the record contains what appears to be a consent form for the September 2008 surgery, but the document is darkened and illegible.  A legible copy of that consent form should be obtained.  Fourth, it appears that the Veteran was hospitalized for cervical stenosis at Tucson VAMC from July 8, 2013, to July 23, 2013, but those treatment records do not appear to be in the claims file.  Finally, the Veteran testified that he had another spine surgery at a VAMC, but those treatment records also do not appear to be in the claims file.  These and other relevant VA treatment records must be obtained.

Further, a remand is needed to obtain a VA medical opinion regarding the relation of the Veteran's bilateral leg disability to the September 2008 surgery.  The opinion must address whether it is at least as likely as not that the Veteran incurred additional disability as a result of the surgery; and if so, if it is as least as likely as not due to an error in judgment on the part of VA, and if it is as least as likely as not that the bilateral leg disorder was due to an event that was not reasonably foreseeable.  It has also been contended that had a proper diagnosis of his cervical spinal problem been made, prior to the 2008 surgery, that surgery would not have been necessary.  A records review, and an examination should be scheduled if needed to provide a complete opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records concerning cervical spine treatment and the bilateral leg disability.  Specifically, with the Veteran's help as needed, obtain any treatment records regarding a cervical spine fracture prior to October 2002, and any treatment records regarding the Veteran's fall in 2006.  Further, obtain a legible copy of the September 2008 surgery consent form; treatment records from Tucson VAMC from July 8, 2013, to July 23, 2013; and relevant VA treatment records since January 2014, including records regarding his second spine surgery.  All attempts to obtain records should be documented in the claims folder.  Appellant's assistance in identifying and obtaining records should be solicited as needed.

2.  After any additional documents are obtained and associated with the claims file, forward the claims file to an appropriate VA examiner to provide an opinion as to the relationship between the bilateral leg disorder and the September 2008 surgery.  The examiner must be provided access to the appellant's claims folder, to include access to his VBMS and Virtual VA files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  The examiner must address the following questions.

a.  Is there evidence that there was a delay in identifying the neck pathology prior to the September 2008, such that if proper diagnosis was made, the surgery would not have been indicated or needed.  

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran incurred additional disability including a bilateral leg disability as a result of VA medical care, including the September 2008 C5-T1 cervical laminectomy?

c.  If the answer to question (b) is in the affirmative, is it at least as likely as not (50 percent or greater probability) that the bilateral leg disability was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA?

d.  If the answer to question (b) is in the affirmative, is it at least as likely as not (50 percent or greater probability) that the bilateral leg disability was due to an event not reasonably foreseeable?

A comprehensive rationale must be furnished for all opinions expressed.  If an examination is needed to provide a complete opinion, one should be scheduled.  The examiner must address the Veteran's statements that bilateral leg numbness, weakness, and pain began after the September 2008 surgery.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




